Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
This communication is in response to the Application filed on 04/02/2020.
Claims 1-10 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (US Publication No. 2018/0225524) in view of KANETAKE et al. (U.S. Publication No. 2014/0152780) (hereafter, "KANETAKE").
Regarding claim 1, Fujita teaches a mobile entity position estimation device comprising ([0024] FIG. 1 illustrates one example of the configuration of a moving-object position estimating system 10): a mobile entity; an imaging device provided in the mobile entity; and ([0024] an image of the surroundings of the vehicle 200 is acquired by using a camera in the moving object position estimating terminal apparatus 100 mounted on a vehicle 200, which is a moving object) an information processing device configured to determine a first movement amount by which a detection point being a same object has moved on based on a first image and a second image acquired by the imaging device and ([0028] The moving-object position estimating terminal apparatus 100 transmits… a request for sending back second environment map information corresponding to the photography environment information in the first environment map information, and compares feature point information included in the second environment map information sent back from the information storing apparatus 300 with the feature point information included in the first environment map information to estimate the position of the vehicle 200. The "second environment map information corresponding to the photography environment information in the first environment map information" means "second environment map information for an image acquired in a photography environment that is the same as or similar to the photography environment where the image corresponding to the first environment map information was acquired") a second movement amount by which the mobile entity has moved during the acquisition of the first image and the second image ([0025] simultaneous localization and mapping (SLAM), an environment map can be created based on feature points or the like in an image acquired by photographing the surroundings of a moving object, and the position of the moving object in the created environment map can be estimated), the information processing [0020] a three-dimensional image of the surroundings of a vehicle is acquired using a distance measuring camera mounted on the vehicle, and feature points in the acquired three-dimensional image are compared with feature points in a known three-dimensional image to thereby estimate the position of the moving object) and position information that pertains to the detection point ([0027] The feature point information in the image of the surroundings of the vehicle 200 includes position information including features at feature points and three-dimensional coordinate information of the feature points).
Fujita does not expressly teach the information processing device configured to determine accuracy of recognizing a detection point acquired by the imaging device based on the first movement amount and the second movement amount, based on the accuracy of recognition.
However, KANETAKE teaches the information processing device configured to determine accuracy of recognizing a detection point acquired by the imaging device ([0077] The position calculating unit 211 calculates the three-dimensional positions of the feature points based on the positions of the feature points matched by the matching unit 207 and the movement amount of the moving body obtained by the action measuring unit 209; [0078] the second recording unit 213 records information of the three-dimensional position having the highest precision for each feature point, with respect to the feature points calculated by the precision calculating unit 215; [0080] The precision predicting unit 217 predicts the precision of three-dimensional positions of feature points based on the movement of the moving body. For example, the precision predicting unit 217 predicts the precision of the future three-dimensional positions of feature points from the three-dimensional positions of the feature points and the actions of the vehicle) based on the first movement amount ([0046] A motion stereo method is a method of tracking still objects in images in time series, and defining the relative positions (movement amount) of the imaging positions of an object and the camera (vehicle) at two time points (present time and past time), to calculate the three-dimensional position)and the second movement amount ([0076] The action measuring unit 209 may obtain the vehicle speed and the steering angle by using the images acquired from the camera 20, or sensors may be provided in the moving body, and the vehicle speed and the steering angle may be measured with the sensors. The action measuring unit 209 outputs the movement amount of the moving body), based on the accuracy of recognition ([0078] the second recording unit 213 records information of the three-dimensional position having the highest precision for each feature point, with respect to the feature points calculated by the precision calculating unit 215; [0080] The precision predicting unit 217 predicts the precision of three-dimensional positions of feature points based on the movement of the moving body. For example, the precision predicting unit 217 predicts the precision of the future three-dimensional positions of feature points from the three-dimensional positions of the feature points and the actions of the vehicle).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of Fujita to incorporate the step/system of determining precision (accuracy) of recognizing the three-dimensional positions of the feature points (detection point) based on the movement of feature points and the movement of the vehicle taught by KANETAKE. 
The suggestion/motivation for doing so would have been to improve the measurement precision (accuracy). ([0004] In this on-vehicle image processing system, it is important to measure the distance from a moving body to an object. As a technology for measuring the distance, for example, there is a technology of improving the measurement precision by extracting only feature points; [0007] a precision calculating unit configured to calculate a precision indicating an error of the three-dimensional position; a distribution determining unit configured to detect an object from the image and set a threshold for each object based on a precision distribution of the feature points generated for each object). Further, one skilled in the art could have combined the elements as described above by 
Regarding claim 2, the combination of Fujita and KANETAKE teaches all the limitations of claim 1 above. Fujita teaches wherein the first movement amount is a movement amount obtained by transforming a movement amount on a first image and a second image being obtained ([0028] The moving-object position estimating terminal apparatus 100 transmits… a request for sending back second environment map information corresponding to the photography environment information in the first environment map information, and compares feature point information included in the second environment map information sent back from the information storing apparatus 300 with the feature point information included in the first environment map information to estimate the position of the vehicle 200. The "second environment map information corresponding to the photography environment information in the first environment map information" means "second environment map information for an image acquired in a photography environment that is the same as or similar to the photography environment where the image corresponding to the first environment map information was acquired") into spatial coordinates of the mobile entity ([0027] The feature point information in the image of the surroundings of the vehicle 200 includes position information including features at feature points and three-dimensional coordinate information of the feature points. The feature points (like those illustrated in FIG. 4) in an image may be extracted by extracting a group of feature points, like those illustrated in FIG. 3, from an image (like that illustrated in FIG. 2) acquired by photographing the surroundings of the vehicle 200; [0035] The feature point information obtainer 103 associates relative position coordinates relative to the vehicle 200 with the feature points in the image acquired by the image acquirer 101. For example, the feature point information in the image includes features at the feature points and includes relative position coordinates (or relative directions) of the feature points relative to the vehicle 200 as position information of the feature points).
Regarding claim 3, the combination of Fujita and KANETAKE teaches all the limitations of claim 2 above. KANETAKE teaches wherein the recognition accuracy is a difference between the first movement amount and the second movement amount ([0077] The position calculating unit 211 calculates the three-dimensional positions of the feature points based on the positions of the feature points matched by the matching unit 207 and the movement amount of the moving body obtained by the action measuring unit 209; [0078] the second recording unit 213 records information of the three-dimensional position having the highest precision for each feature point, with respect to the feature points calculated by the precision calculating unit 215; [0079] The precision calculating unit 215 calculates the errors of three-dimensional positions of feature points, and records the errors in the second recording unit 213. The precision calculating unit 215 compares the calculated errors of three-dimensional positions of feature points with the errors of three-dimensional positions of feature points recorded in the second recording unit 213, and records the information of the three-dimensional position having the highest precision).
With respect to claim 8, arguments analogous to those presented for claim 1, are applicable.

Allowable Subject Matter
Claims 4-7 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamaguchi et al. (U.S Patent No. 10,260,889) teaches an own position estimation device and method which can stably estimate an own position with high accuracy by detecting a landmark position of a landmark existing around a mobile body, detecting a movement amount of the mobile body and accumulating landmark positions each obtained by moving the detected landmark position by the movement amount. 
SAKANO et al. (U.S Publication No. 2018/0292201) teaches a calibration apparatus for calibrating a camera mounted on a vehicle with an image acquisition unit which acquires an image of outside of the vehicle and a calibration unit which calibrates a camera parameter of at least one of a roll angle and a pitch angle of the camera by using a corresponding feature point between an image before an attitude change of the vehicle and an image after the attitude change.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHANG whose telephone number is (571)270-1277.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S. Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL C CHANG/              Examiner, Art Unit 2669  
/CHAN S PARK/               Supervisory Patent Examiner, Art Unit 2669